— Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered October 4, 1990, convicting him of attempted burglary in the second degree, possession of burglar’s tools, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that charges arising from two separate incidents were improperly joined in one indictment is raised for the first time on appeal, and thus, is unpreserved for appellate review as a matter of law (CPL 470.05 [2]). In any event, the offenses were properly joinable, pursuant to CPL 200.20 (2) (c) (see, People v Edwards, 160 AD2d 720).
Further, contrary to the defendant’s contention, he was properly sentenced as a persistent violent felony offender (see, Penal Law § 70.08; People v Herrar, 120 AD2d 614; People v Morse, 62 NY2d 205).
The defendant’s remaining contention is unpreserved for appellate review, and, in any event, without merit (see, CPL 470.05 [2]; People v Julian, 41 NY2d 340). Mangano, P. J., Thompson, Lawrence and Santucci, JJ., concur.